Title: 17th.
From: Adams, John Quincy
To: 


       I set out for Haverhill between 3 and 4. this afternoon, and arrived at Mr. White’s, a little after 5. Leonard was at my lodgings last Tuesday, and made me promise I would stay with him the next time I should go to that town. I was inform’d of Mr. Thaxter’s marriage. Last tuesday was the day, when he departed the life of a bachelor, and was ushered into a new kind of existence. His friends had expected it would not be till next tuesday, but he fairly gave them the slip.
       I went up to Mr. Shaw’s this evening, and spent an hour. Lodg’d at Mr. White’s.
      